 

FIRST AMENDMENT TO SHARE PURCHASE AGREEMENT

 

This First Amendment to Share Purchase Agreement (this “Amendment”), effective
as of January 31, 2020, among Wireless Telecom Group, Inc., a New Jersey
corporation (“Purchaser”); Holzworth Instrumentation Inc., a Colorado
corporation (the “Company”); Jason Breitbarth, Joe Koebel and Leyla Bly (each a
“Seller” and collectively, “Sellers”); and Jason Breitbarth as the designated
representative of Sellers (“Sellers’ Representative”, collectively with
Purchaser, the Company, and Sellers, the “Parties”).

 

All capitalized terms used and not defined herein shall have the meanings given
such terms in the Share Purchase Agreement, dated November 13, 2019, by and
among the Purchaser, the Company, Sellers and Sellers’ Representative (the
“Purchase Agreement”).

 

RECITALS

 

WHEREAS, pursuant to the Purchase Agreement, Purchaser agreed to purchase all of
the Acquired Shares from the Sellers in exchange for the Purchase Price;

 

WHEREAS, pursuant to Section 10.1(c) of the Purchase Agreement, either Purchaser
or Sellers’ Representative may terminate the Purchase Agreement if the Closing
shall not have been consummated on or before January 31, 2020 (provided,
however, that no Party may terminate the Purchase Agreement pursuant to Section
10.1(c) if such Party’s breach of its obligation under the Purchase Agreement
resulted in or was a primary cause of the failure of the Closing to occur on or
before the End Date);

 

WHEREAS, the Parties wish to amend the Purchase Agreement to extend the End Date
through February 13, 2020; and

 

WHEREAS, pursuant to Section 13.7 of the Purchase Agreement, the Purchase
Agreement may be amended by written agreement of the Purchaser and Sellers.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted by the Parties, and intending to be legally bound
hereby, the Parties hereby agree as follows:

 

1. Amendment of Purchase Agreement. Section 10.1(c) of the Purchase Agreement is
hereby deleted in its entirety and replaced in lieu thereof with the following:

 

“(c) by either Purchaser or Sellers’ Representative if the Closing shall not
have been consummated on or before February 13, 2020 (the “End Date”); provided,
however, that no party may terminate this Agreement pursuant to this Section
10.1(c) if such Party’s breach of its obligation under this Agreement resulted
in or was a primary cause of the failure of the Closing to occur on or before
the End Date;”



 

2. Miscellaneous.

 

a. Conflicting Provisions. This Amendment, together with the Purchase Agreement
and other Transaction Documents, constitutes the complete agreement among the
Parties with respect to the subject matter hereof and thereof; provided that
this Amendment supersedes any prior understandings, agreements or
representations by or among the Parties, written or oral, which relate to the
subject matter hereof among the Parties. Except as expressly contemplated
herein, the Purchase Agreement and the other Transaction Documents shall
otherwise remain in full force and effect in accordance with their terms. In the
event of conflict among this Amendment and any of the Transaction Documents,
this Amendment shall control.

 

b. Binding Effect. Upon each Party’s acceptance hereof by signing in the space
provided below, this Amendment shall constitute a binding agreement among the
Parties, and shall inure to the benefit of the Parties’ respective successors
and assigns. The Parties hereby acknowledge the receipt and sufficiency of good
and valuable consideration for their obligations hereunder.

 

c. Other Provisions. Sections 13.5, 13.7, 13.9 and 13.12 of the Purchase
Agreement are hereby incorporated by reference into this Amendment and shall
apply to this Amendment and be binding upon the Parties, mutatis mutandis, as
though included in their entirety herein.

 

(Signature Page Follows)

 

   

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

  PURCHASER:         Wireless Telecom Group, Inc.       By: /s/ Timothy Whelan  
Name: Timothy Whelan   Title: Chief Executive Officer

 

[Signatures Continue on Following Page]

 

[Signature Page to First Amendment to Share Purchase Agreement]

 

   

 

 

[Signatures Continued from Previous Page]

 

  SELLERS:       /s/ Jason Breitbarth   Jason Breitbarth       /s/ Joseph A
Kobel   Joe Koebel       /s/ Leyla Bly   Leyla Bly

 

FIRST AMENDMENT ACKNOWLEDGED AND AGREED:         COMPANY:         HOLZWORTH
INSTRUMENTATION Inc.         By: /s/ Jason
Breitbarth                             Name: Jason Breitbarth   Title: President
        SELLERS’ REPRESENTATIVE:         /s/ Jason Breitbarth   Jason Breitbarth
 

 

[Signature Page to First Amendment to Share Purchase Agreement]

 

   

 

 